--------------------------------------------------------------------------------

Exhibit 10.1


FORM OF AGREEMENT


THIS AGREEMENT (this “Agreement”), dated as of _________ is entered into by and
between _________ (“Warrant Holder”) and Z Trim Holdings, Inc. (the
“Corporation”).


WITNESSETH:


WHEREAS, Warrant Holder is the beneficial owner of a warrant (“Warrant”) that is
exercisable for _______ shares the Corporation’s Common Stock, par value
$0.00005 (the “Common Stock”) at an exercise price of $0.35; and


WHEREAS, Warrant Holder and the Corporation are willing to either (i) exchange
the Warrant (the “Exchange”) for shares of Common Stock of the Corporation (such
number of shares to be equal to the number of shares that would have been
received by the Warrant Holder upon a cashless exercise of the Warrant at an
exercise price of $0.00005) (the “Warrant Shares”) (“Option 1”), (ii) amend the
Warrant (the “Amendment”) to (x) add a waiver on a one-time basis of the
anti-dilution provisions contained in the Warrant  that are trigged by the
Exchange, (y) increase the number of shares of Common Stock for which the
Warrant is exercisable  such that the Warrant Holder receives  an additional
17.5% of shares of Common Stock and (z) extend the  expiration date of the
Warrant for an additional two years (“Option 2”), or (iii) exchange a portion of
the Warrant that they so designate for Warrant Shares and the remainder of the
Warrant that is not exchangeable shall be  amended to (x) add a waiver on a
one-time basis of the anti-dilution provisions contained in the Warrant  that
are trigged by the Exchange, (y) increase the number of shares of Common Stock
for which the Warrant is exercisable  such that the Warrant Holder receives  an
additional 17.5% of shares of Common Stock and (z) extend the  expiration date
of the Warrant for an additional two years (“Option 3”)


NOW, THEREFORE, in consideration for the foregoing, the parties hereto agree as
follows:


1.                 Exchange and/or Amendment.  By signing the signature page
hereto and selecting either Option 1, Option 2 or Option 3, the Warrant Holder
hereby agrees that the Warrant and rights appertaining thereto held by Warrant
Holder are either (i) exchanged for the Warrant Shares, if Option 1 is selected,
(ii) amended to contain the terms set forth above for the Amendment, if Option 2
is selected, or (iii) the portion of the Warrant designated by Warrant Holder is
exchanged for the applicable Warrant Shares and the remainder of the Warrant
that is not exchangeable shall be amended to contain the terms set forth above
for the Amendment, if Option 3 is selected. The Warrant Holder’s election shall
be effective as of the later of the date of acceptance of this Agreement by the
Corporation, which shall be evidenced by its signature hereto, and, for Option 1
and Option 3, our receipt of the Lock-Up Agreement referred to in Section 4.  If
on or prior to May 31, 2015 (subject to extension in the Company’s sole
discretion), this Agreement and if Option 1 or Option 3 is selected, the Lock-Up
Agreement is not received by the Corporation and accepted by the Corporation,
this Agreement shall terminate on May 31, 2015 (subject to extension in the
Corporation’s sole discretion).



--------------------------------------------------------------------------------





2.                 Warrant Holder’s Representations and Warranties.  Warrant
Holder represents and warrants to the Corporation as follows:


a.            Warrant Holder, if he, she or it chooses Option 1 or Option 3 is
exchanging the Warrant for the Warrant Shares for Warrant Holder’s own account,
for investment only and not with a view towards the public sale or distribution
thereof, and not with a view to or for sale in connection with any distribution
thereof;


b.            Warrant Holder is: (i) an “accredited investor” as that term is
defined in Rule 501 of the General Rules and Regulations under the Securities
Act of 1933, as amended, by reason of Rule 501(a)(3), (ii) experienced in making
investments of the kind described in this Agreement and the related documents
hereto, and (iii) able to afford the entire loss of Warrant Holder’s investment
in the Warrant Shares or Amended Warrant;


c.            Warrant Holder is the sole owner of all rights, title and interest
in and to the rights to the Warrant and Warrant Holder has not assigned,
transferred, licensed, pledged or otherwise encumbered such rights or agreed to
do so;


d.            Warrant Holder has full power and authority to enter into this
Agreement and to exchange the Warrant or enter into the Amendment as provided
for herein;


e.            There are no current challenges with respect to the ownership of
the Warrant; and


h.            By entering into this Agreement, Warrant Holder will not breach
the terms of any agreement or arrangement with any third party.


3.                  Corporation’s Representations and Warranties.  The
Corporation represents and warrants to Warrant Holder as follows:


a.            Upon issuance, the Warrant Shares, if Option 1 or Option 3 is
selected, will be duly authorized and validly issued;


b.            The Corporation has full power and authority to enter into this
Agreement and to issue the Warrant Shares as provided for herein;


c.            By entering into this Agreement, the Corporation will not breach
the terms of any agreement or arrangement with any third party.


4.                   Lock-Up Agreement. You acknowledge and agree that the
issuance of the Warrant Shares in exchange for the Warrant, if Option 1 or
Option 3 is selected, is conditioned upon your exercise of a Lock-Up Agreement,
which you agree to execute simultaneously with the execution of this Agreement.


5.                   Governing Law; Miscellaneous.  This Agreement shall be
governed by and interpreted in accordance with the laws of the State of
Illinois.  A facsimile transmission of this signed Agreement shall be legal and
binding on all parties hereto.  This Agreement may be signed in one or more
counterparts, each of which shall be deemed an original.  The headings of this
Agreement are for convenience of reference and shall not form part of, or affect
the interpretation of, this Agreement.  If any provision of this Agreement shall
be invalid or unenforceable in any jurisdiction, such invalidity or
unenforceability shall not affect the validity or enforceability of the
remainder of this Agreement or the validity or enforceability of this Agreement
in any other jurisdiction.  This Agreement may be amended only by an instrument
in writing signed by the party to be charged with enforcement.  This Agreement
contains the entire agreement of the parties with respect to the subject matter
hereto, superseding all prior agreements, understandings or discussions.


[Signature page follows]


2

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Agreement on the date as
first written above.



 
Z TRIM HOLDINGS, INC.
        
By:
     
Name: Edward B. Smith, III
 
Title:  Chief Executive Officer
       
WARRANT HOLDER
       
By:
    
Name:
 
Title:



TO BE COMPLETED BY THE WARRANT HOLDER:  Please choose one of the following
options:


☐  Option Number 1:  Issue _______ Shares in exchange for entire Warrant


☐  Option Number 2: Amendment to entire Warrant (one time waiver of
anti-dilution protection for the Exchange, the right to 17.5% additional shares
of Common Stock (_______ additional Shares for the right to a total of ________
Shares), plus a two (2) year extension of the Warrant expiration date)


☐  Option Number 3:  Issue   _______Shares in exchange for ___% of the Warrant
and amendment to the remaining ____% of the Warrant (one time waiver of
anti-dilution protection for the Exchange, the right to 17.5% additional shares
of Common Stock (_______additional Shares for the right to a total of ______
Shares) plus a two (2) year extension of the Warrant expiration date)
 
 
 
3

--------------------------------------------------------------------------------